Case 2:21-cv-02554-JMA-AKT Document 6 Filed 08/05/21 Page 1 of 2 PageID #: 15

                                                               FILED
                                                               CLERK
UNITED STATES DISTRICT COURT                                                For Online Publication Only
EASTERN DISTRICT OF NEW YORK 3:39 pm, Aug 05, 2021
---------------------------------------------------------------X
                                                        U.S. DISTRICT COURT
VICTOR RIVAS MORALES,
                                                EASTERN DISTRICT OF NEW YORK
                                                     LONG ISLAND OFFICE
                                   Plaintiff,
                                                                               ORDER
                 -against-                                                     21-CV-2554 (JMA)(AKT)

NASSAU COUNTY CORRECTIONS, et al.

                                    Defendants.
---------------------------------------------------------------X
AZRACK, United States District Judge:

        By Order dated June 21, 2021, the Court afforded incarcerated pro se plaintiff Victor Rivas

Morales (“plaintiff”) a final opportunity to either remit the filing fee or file an application to

proceed -in -
            forma   - - - - - and the required Prisoner Litigation Authorization form (“PLRA”) by
                  pauperis
              --- -

July 15, 2021. See ECF No. 5. Plaintiff had ignored the Court’s earlier Notice of Deficiency,

sent to plaintiff on May 7, 2021, directing compliance within fourteen (14) days. See ECF No. 2.

The Order warned plaintiff “that a failure to timely comply with this Order absent a showing of

good cause will lead to the dismissal of his complaint without prejudice without further notice,

judgment shall enter and this case will be closed.” See ECF No. 5.

        To date, plaintiff has not complied with the Notice or the Order, nor has he otherwise

communicated with the Court about this case.1 Accordingly, it appears that plaintiff is no longer

interested in pursuing this case and the complaint is thus dismissed without prejudice for failure to

prosecute pursuant to Federal Rule of Civil Procedure 41(b). The Clerk of the Court is directed

to enter judgment and to close this case.



1
 The Court notes that mail sent to plaintiff at his address of record has not been returned and the public records
maintained by the State of New York reflect that plaintiff remains incarcerated at the Nassau County Correctional
Center. See https://scoc ny.gov/inmatelocator.html (last visited on August 5, 2021).

                                                        1
Case 2:21-cv-02554-JMA-AKT Document 6 Filed 08/05/21 Page 2 of 2 PageID #: 16



       The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this Order

would not be taken in good faith and therefore -in ----
                                                   forma ------
                                                         pauperis status is denied for the purpose

of any appeal. See Coppedge v. United States, 369 U.S. 438, 444–45 (1962).

       The Clerk of Court shall mail a copy of this Order to the plaintiff at his address of record.

SO ORDERED.                                               ___/s/ (JMA)_____________________
                                                          JOAN M. AZRACK
Dated: August 5, 2021                                     UNITED STATES DISTRICT JUDGE
       Central Islip, New York




                                                 2
